Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 1 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 2 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 3 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 4 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 5 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 6 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 7 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 8 of 9
Case 19-80320   Doc 55   Filed 10/01/19 Entered 10/01/19 12:04:20   Desc Main
                           Document     Page 9 of 9
